           Case 1:19-cv-00079-PB Document 7 Filed 02/06/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

William Phillips

     v.
                                           Case No. 19-cv-79-PB

Governor, NH, State of
other
Chris Sununu


                                    JUDGMENT


     In accordance with Order by Judge Paul Barbadoro dated February

5, 2019, approving the Report and Recommendation by Magistrate Judge

Andrea K. Johnstone dated January 28, 2019, judgment is hereby

entered.

                                           By the Court:


                                            /s/ Tracy A. Uhrin
                                           _________________________
                                           Tracy A. Uhrin
                                           Chief Deputy Clerk



Date: February 6, 2019



cc: William Phillips, pro se
